 



Exhibit 10.19
Letters of Credit Master Agreement between Citibank N.A. and IPCRe Limited
Insurance Letters of Credit — Master Agreement

                 
To:
  Citibank, N.A,     Form 3       336 Strand             London, WC2R 1HB      
 

Dear Sirs,
Insurance Letters of Credit — Master Agreement
Insurance/ Reinsurance Companies or Brokers
      The purpose of this letter is to record our agreement (the “Agreement”) to
the following method of establishing letters of credit or similar or equivalent
instruments acceptable to you (each a “Credit” and collectively “the Credits”)
on our behalf in favour of beneficiaries located in the United States of America
or elsewhere. In connection with this Agreement, we have also separately agreed
with you the contractual or security arrangements that will apply in respect of
our obligations under or pursuant to this Agreement.
      1. It is agreed between us in relation to each Credit that:-


        (a) you will, upon receipt of an application form for the establishment
of a letter of credit in such form as you may be willing to accept for this
purpose and which may, without limitation, be received by you via any electronic
system(s) or transmission arrangement(s) acceptable to you (referred to in this
Agreement in relation to any Credit as an “application form” ) completed by us
or on our behalf in accordance with the terms of our banking mandate(s) or other
authorities lodged with you or arrangement(s) made with you from time to time
and indicating therein the name of the beneficiary and the amount and term of
the Credit required, establish on our behalf an irrevocable clean sight Credit
(or such other form of Credit as may be required by the application form
relating thereto) available, in whole or in part, by the beneficiary’s sight
draft on Citibank N.A. or otherwise as may be required by the terms of the
Credit; provided, however, that the opening of any Credit hereunder shall, in
every instance, be at your option and nothing herein shall be construed as
obliging you to open any Credit;           (b) we undertake to reimburse you, on
demand, the amount of any and all drawings under the Credit;           (c) we
undertake to indemnify you, on demand, for and against all actions, proceedings,
losses, damages, charges, costs, expenses, claims and demands which you may
incur, pay or sustain by reason of or arising in any way whatsoever (apart from
your own gross negligence or wilful misconduct) in connection with each Credit
and/or this Agreement;           (d) we undertake to pay to you, on demand, such
fees and/or commissions of such amount(s) and/or at such rate(s) as shall have
been or as may be advised by you to us as payable in connection with each
Credit;           (e) we hereby irrevocably authorise you to make any payments
and comply with any demands which may be claimed from or made upon you in
connection with each Credit without any reference to or further authority from
us and we hereby agree that it shall not be incumbent upon you to enquire or to
take notice whether or not any such payments or demands claimed from or made
upon you in connection with each Credit are properly made or to enquire or to
take notice whether or not any dispute exists between ourselves and the
beneficiary thereof and we further agree that any payment which you shall make
in accordance with the terms and conditions of each Credit shall be binding upon
us and shall be accepted by us as conclusive evidence that you were liable to
make such payment or comply with such demand; and





--------------------------------------------------------------------------------



 





        (f) we represent and warrant to you and undertake that:-



        (i) we have and will at all times have the necessary power to enable us
to enter into and perform the obligations expressed to be assumed by us under
this Agreement;           (ii) this Agreement constitutes our legal, valid,
binding and enforceable obligation effective in accordance with its terms; and  
        (iii) all necessary authorisations to enable or entitle us to enter into
this Agreement have been obtained and are in full force and effect and will
remain in such force and effect at all times during the subsistence of this
Agreement.

      2. Where an application form has been completed by or on behalf of any
other applicant(s) with whom you have entered into an agreement similar or
equivalent in effect to this Agreement, and a separate application form has been
completed by us or on our behalf which corresponds, in your opinion, with such
other application form (or any other combination of circumstances exist which,
in your opinion, are reasonably equivalent to the foregoing) then you shall be
at liberty to open a single Credit on behalf of ourselves and such other
applicant(s) jointly and in that event the following provisions shall apply:-


        (a) our obligations pursuant to paragraph 1(b) above shall be in respect
of our due proportion of each drawing under any such Credit;           (b) in
establishing our due proportion of each drawing under any such Credit you are
hereby irrevocably authorised to make apportionment’s between ourselves and such
other applicant(s) (i) on a pro rata basis by reference to the amounts set forth
in the application forms originally completed by us and them in respect of such
Credit (and after taking into account any subsequent increases or decreases in
such Credit effected by you for our or their respective accounts) or, if you
should so choose (ii) in reliance on the instructions and advice of and
information provided by the relevant Insurance Broker; and           (c) for the
purposes of paragraph 1(c) above, you may make any required apportionments in
such manner as you, in your sole discretion, consider to be fair and reasonable.

      3. You may refer any query or problem arising in connection with this
Agreement or any transaction hereby contemplated to the relevant Insurance
Broker or respond to any question relating to the status of any Credit made by
the relevant Insurance Broker (and, in such response, if you consider that it is
material to make reference to the subject matter of any other agreement(s) now
or hereafter entered into between us in connection with this Agreement, you may
disclose such information relating thereto as you in your sole discretion
consider to be appropriate). For the purpose of this Agreement, references to
the relevant Insurance Broker shall be construed so as to mean the insurance
broker or other intermediary (a) through whom you originally received the
application form relating to the Credit in question (or the person(s) who
purport to have succeeded to the business thereof) or (b) which, in your
opinion, acts in connection with such Credit.
      4. (a) Any Credit established hereunder may, if requested by us on the
application form relating thereto and subject to your consent, bear a clause to
the effect that it will automatically be extended for successive periods of one
year (or such other period as may be stated in the relevant application form)
unless the beneficiary has received from the bank or institution issuing the
Credit (“the Issuing Bank”) by registered mail (or other appropriate receipted
delivery) notification of intention not to renew such Credit at least 30 days
(or such other period as may be stated in the relevant application form) (“the
notice period”) prior to the end of the original term or, as the case may be, of
a period of extension. The Issuing Bank shall be under no obligation to us to
send the beneficiary such notification (and without such notification to the
beneficiary the Credit will be automatically extended as provided above) unless
you shall have received at your branch at 336 Strand, London, WC2R 1HB (or such
other branch in England as may be advised to us by you for such purpose) by
registered mail or other means acceptable to you notification from us (or from
any one or more of the other parties (if any) for whose account(s) such Credit
may also have been established as contemplated by paragraph 2 above) of our or
its election not to renew such Credit at least 30 days prior to the commencement
of the notice period relating to the original term or, as the case may be, a
period of extension; provided however that you will, as soon as is reasonably
possible, give us advice of the receipt by you of any

2



--------------------------------------------------------------------------------



 



such notice from any other such parties. We understand that receipt by you of
any such notice may result in the whole of such Credit being cancelled (and not
just the portion attributable to us in the case of a joint credit as referred to
in paragraph 2 above) and, save as is provided above, you reserve the right, at
your sole option and discretion, to give or procure the giving at any time to
the beneficiary of notification of intention not to renew any Credit and that if
you exercise such said right you will give us notice in writing thereof as soon
as is reasonably possible.
      (b) If, in either of the circumstances referred to in
sub-paragraph (a) above, the Issuing Bank has given notification not to renew
such Credit, then you may (but shall not be obliged to) without further
authority from us (or from any of the other persons as aforesaid) arrange for
the beneficiary to accept (1) a substitute Credit (“the Substitute Credit”) from
the Issuing Bank on terms identical to such Credit except that (i) the amount of
the Substitute Credit will be equal to the then undrawn face value of such
Credit less the portion thereof (determined by you ) to be attributable to the
person (s) (“the excluded Person(s)”) who gave a notice of non-renewal to you
or, as the case may be, for whom you do not wish to arrange the issuance of the
Substitute Credit and (ii) the original term of the Substitute Credit will,
subject to renewal as mentioned in sub-paragraph (a) above, be up to one year in
duration (or such longer duration as may be required by any regulatory or other
authority having jurisdiction as to the acceptability of the Substitute Credit)
OR (2) such other arrangement, compromise, release or waiver as, in your sole
opinion, will result in the same effect being achieved as in (1) above. You
will, as soon as reasonably possible, advise us (unless we are the or one of the
Excluded Person(s)) of the matter(s) effected by you pursuant to the foregoing
provisions.
      5. You may, at your sole option, arrange for the issuance of any Credit as
being subject to the Uniform Customs and Practice for Documentary Credits (1983
Revision) ICC Publication No. 400 or any earlier or more recent revision thereof
from time to time; provided however that you may agree such modifications
thereof as may be required by any regulatory or other authority having
jurisdiction as to the acceptability of the Credit in question.
      6. Unless otherwise agreed between us in writing, the previous
agreement(s) entered into between us governing Credits (other than those at any
time governed by a “Master Agreement — London Market Letter of Credit Scheme”)
established by Citibank, N.A. on our behalf in favour of United States or other
beneficiaries shall, excepting details of the beneficiary, amount and tenor, on
acceptance by you of this letter duly executed by us, cease to apply to all such
Credits established by Citibank, N.A. prior to the date of our signature of this
Agreement and all such Credits shall, from the date of such acceptance be
governed by this Agreement.
      7. We understand that Citibank, N.A. may carry out any of its obligations
under this Agreement through any offices or branches of Citibank, N.A.
wheresoever situated and may wish to exercise any of its rights under this
Agreement through offices or branches of Citibank, N.A. wheresoever situated.
      8. We further understand that Citibank, N.A. also reserves the right to
issue any Credit through any third party correspondent of its choice and, in
such circumstances, Citibank, N.A. will be required to guarantee reimbursement
to such correspondent of any payments which such correspondent may make under
the Credit in question and such guarantee (howsoever described) shall also be
treated mutatis mutandis as a Credit for the purpose of this Agreement.
      9. The provisions of the foregoing paragraphs shall be equally applicable
to any increase, extension, renewal, partial renewal, modification or amendment
of or substitute instrument for any Credit to which they apply. If for any
reason any amount paid under any Credit is repaid, in whole or in part, by the
beneficiary thereof, you may, in your sole discretion, treat (or procure the
treatment of) such repayment as a reinstatement of an amount (equal to such
repayment) under such Credit. The value date applied by you to any such
reinstatement shall not be earlier than the date of such repayment and you shall
not be liable for any loss of any nature which we may suffer or incur and which
may arise from any inadvertent or erroneous drawing.
      10. Any notice or demand required to be served on us by you hereunder may
be served (a) on any of our officers personally and left at our registered
office or at any one of our principal places of business or (b) by

3



--------------------------------------------------------------------------------



 



posting the same by letter addressed in any such manner as aforesaid to such
registered office or any such principal place of business or (c) by telex or
facsimile addressed in any such manner as aforesaid to any then published telex
or facsimile number of ourselves. Any notice or demand:-


        (i) sent by post in accordance with this paragraph to any address in the
United Kingdom shall be deemed to have been served on us at 10am. (London time)
on the business day next following the date of posting or, in the case of an
address outside the United Kingdom, shall be deemed to have been served on us at
10am. (London time) on the third business day next following and exclusive of
the date of posting; or           (ii) sent by telex or facsimile in accordance
with this paragraph shall be deemed to have been served on us when despatched.

      In proving such service by post it shall be sufficient to show that the
letter containing the notice or demand was properly addressed and posted and
such proof of service shall be effective notwithstanding that the letter was in
fact not delivered or was returned undelivered.
      11. You shall have a full and unfettered right to (a) assign the whole or
any part of the benefit of or (b) (subject to Clause 13 below) novate your
rights and obligations under this Agreement. The words “you” and “your” wherever
used herein shall be deemed to include your assignees and novatees and other
successors, whether immediate or derivative, who shall be entitled to enforce
and proceed upon this Agreement in the same manner as if named herein. You shall
be entitled to impart any information concerning us to any such assignee,
novatee or other successor or any participant or proposed assignee, novatee,
successor or participant.
      12 This Agreement shall be governed by English law and for your benefit we
hereby irrevocably submit to the jurisdiction of the English Courts. The terms
of this Agreement may not be waived, modified or amended unless such waiver,
modification or amendment is in writing and signed by you nor may we assign any
of our rights here under without your prior written consent.
Yours faithfully
For and on behalf of
* International Property Catastrophe Reinsurance Company Ltd.
(* Full name of Company/ Firm)
/s/ Donna Mae Clarke /s/ John P. Dowling
(Signature(s))
Dated 14th April 1994


  Accepted for and on behalf   of Citibank, N.A.



  By: 

 
 



Dated: 
 

4